Citation Nr: 0734800	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  05-02 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim of entitlement to service connection for 
prostate cancer, to include as due to herbicide exposure.  
The case is currently under the jurisdiction of the RO in 
Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development is necessary 
prior to the adjudication of the veteran's claim.

The veteran contends that he was exposed to herbicides, Agent 
Orange in particular, while he was stationed at the 
Charleston, South Carolina, Air Force Base from August 1967 
through May 1969.  Specifically, the veteran claims that 
although his military occupational specialty (MOS) was that 
of administrative specialist, he was often required to assist 
with the loading and unloading of Agent Orange prior to its 
being shipped to alternate locations during the Vietnam War.

During the development of the veteran's claim, the RO 
contacted the Department of the Air Force, Headquarters of 
the 437th Airlift Wing (the unit to which the veteran was 
assigned).  A reply, received in July 2006, stated that the 
437th Airlift Wing History Office had no record of the 437th 
Supply Squadron storing or transporting herbicides such as 
Agent Orange from 1967 to 1969.  However, due to the nature 
of Charleston Air Force Bases' airlift mission at the time, 
it was noted to be highly probable that such items transited 
that installation temporarily as they made their way to 
employment locations.  If that were the case, then the 
veteran would probably have been in contact with those items.  
The History Office also suggested that the RO contact the Air 
Force Historical Research Agency for further information.
The RO complied with this suggestion, and in a letter 
received in November 2006, the Air Force Historical Research 
Agency responded that holdings of the 437th Military Airlift 
Wing and the 437th Supply Squadron official unit histories 
did not contain any information regarding whether Agent 
Orange was stored or transferred from Charleston Air Force 
Base.

In the appellant's brief, dated in October 2007, the 
veteran's representative argued that VA did not search the 
appropriate locations for verification of whether Agent 
Orange was ever transported by the 437th Supply Squadron.  
Specifically, it was argued that the squadron's operation 
reports, maintenance records and daily logs would contain 
this information.  Given the statement of the Headquarters of 
the 437th Airlift Wing, that the veteran would "probably have 
been in contact with these items," had they been present, 
the Board finds that additional development is necessary 
prior to the adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  The AMC must obtain, to the extent 
possible, the 437th Supply Squadron's 
operation reports, maintenance records 
and daily logs from July 1967 through 
May 1969.  The AMC should contact the 
appropriate agencies to obtain this 
information.  If no information is 
available, a statement to that effect 
and describing all efforts undertaken 
must be associated with the veteran's 
claims folder.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraph 
above, the claim for service connection 
for prostate cancer, to include as due to 
herbicide exposure, should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After they have 
had an adequate opportunity to respond, 
this issue should be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).

